DETAILED ACTION
This communication is a Non-Final Rejection Office Action in response to the 5/16/2022 filling of Application 17/113,893.  
Claims 1, 3-8, 10-15, 17-23 were previously examined in the action mailed on 3/25/2022.  Claims 1, 8, 15 have been amended.  Claims 7, 14, 21 have been cancelled.  Claims 24-26 have been added.  Claims 1, 3-6, 8, 10-13, 15, 17-20, 22-26 are now presented.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Action is being sent to correct the statements of rejection in the action mailed on 12/17/2021.
Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was 6/22/2022 filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  has been entered.
 
Response to Arguments

Applicant’s arguments filed 5/16/2022 with respect to the prior art have been considered but are moot because the new ground of rejection does not apply to the new grounds of rejection that was necessitated by amendment.
The Applicant argues that the amendments  “more clearly demonstrates that the claim is not mere "mental process" or "human activity." As a result, Applicant respectfully requests reconsideration and withdrawal of the Section 101 rejection.”
The Examiner respectfully disagrees and points that Applicant to the instant rejection for explanation of why the claims remain rejected under 101.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-6, 8, 10-13, 15, 17-20, 22-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

When considering subject matter eligibility under 35 U.S.C. 101, in step 1 it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, in step 2A prong 1 it must then be determined whether the claim is recite a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea).  If the claim recites a judicial exception, under step 2A prong 2 it must additionally be determined whether the recites additional elements that integrate the judicial exception into a practical application.  If a claim does not integrate the Abstract idea into a practical application, under step 2B it must then be determined if the claim provides an inventive concept. 
In the Instant case Claims 1, 3-6, 22, 24 are directed toward a method for prompting a user to modify a recurring calendar event.  Claims 8, 10-13, 23, 25 are directed toward a computer program product for prompting a user to modify a recurring calendar event.  Claims 15, 17-20, 26 are directed toward a system for prompting a user to modify a recurring calendar event. As such, each of the Claims is directed to one of the four statutory categories of invention.  
The 2019 Preliminary Examination Guidance (2019 PEG), explains that in step 2A prong 1 examiners are to evaluate claims to determine if they recite an abstract idea.  The guidance explains that claims that recite mathematical concepts, mental processes, and methods of organizing human activity recite abstract ideas.  As per step 2A prong 1 of the eligibility analysis, claim 1 recites the abstract idea of determining a probability of attendance of an event and then modifying the event based on the determined probability.  The elements of Claim 1 that represent the Abstract idea include:

A method for managing a recurring calendar event, comprising:
determining, based on the event information and context information, a probability that a user will attend the recurring calendar event; 
wherein determining the probability includes determining a status of the project associated with the backend system and the recurring calendar event;
determining, that the probability exceeds a threshold wherein the threshold differs according to whether the user is an attendee or organizer of the recurring calendar event; and 
in an instance where the probability exceeds the threshold, prompt the user to modify the recurring calendar event.

The 2019 PEG states certain method of organizing human activity including managing personal behavior or relationships or interactions between people are abstract.  The instant claims are directed to managing meetings between people and are as such abstract.  Further, the claim recites mental processes including observation, evaluation, judgment, opinion.  For example, the determining steps are drawn to observation and evaluation.  As such, the claim recites at least one abstract idea. 
Under step 2A prong 2 the examiner must then determine if the recited abstract idea is integrated into a judicial exception.  The 2019 PEG states that additional elements that are indicative of integration into a practical application include:
Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
In the instant case, this judicial exception is not integrated into a practical application. In particular, Claim 1 recites the additional elements of:
obtaining, at a management server from a user device, event information regarding the recurring calendar event; obtaining, by the management server, context information from one or more sources external from the management server; wherein the context information is obtained from a backend system associating the recurring calendar event with a project and wherein obtaining the context information includes sending an application programming interface ("API") call to the backend system, the API call including an identifier of a user and the recurring calendar event;
However, the server is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions) such that it amounts no more than mere instructions to apply the exception using a generic computer component.  
Further MPEP 2105.05(g) explains that data gathering can be considered pre-solution activity.  See MPEP 2106.05(g) that states:
An example of pre-solution activity is a step of gathering data for use in a claimed process, e.g., a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent. An example of post-solution activity is an element that is not integrated into the claim as a whole, e.g., a printer that is used to output a report of fraudulent transactions, which is recited in a claim to a computer programmed to analyze and manipulate information about credit card transactions in order to detect whether the transactions were fraudulent. 

In the instant case, the obtaining of data from a backend system is recited broadly and is considered mere data gathering which is incidental to the primary process in a similar way that obtaining information about credit card transactions to be analyzed was incidental to the primary process explained above.  Further, MPEP 2106.05 also states Examiner should evaluate whether the extra-solution limitation is well known.  In this case, the broadly recited obtaining of is well known.  The MPEP also cites several examples of mere data gathering that have been found to be insignificant extra-solution activity including gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price (see OIP Technologies, 788 F.3d at 1363, 115 USPQ2d at 1092-93); and obtaining information about transactions using the Internet to verify credit card transactions (see CyberSource v. Retail Decisions, Inc., 654 F.3d 1366, 1375, 99 USPQ2d 1690, 1694 (Fed. Cir. 2011))
Further, the amendments that are directed to the use of an API to call to the backend system are indicative of generally linking the abstract idea of schedule management to the particular technologic environment of a system that employs application programming interfaces to call information for external sources.  In the state of the art before the effective filing date of the applicants invention, the user of APIs to call information is considered a generic computer function.  Nothing is the claim or specification indicates that the use of APIs is anything other than a generic way to retrieve information from other systems.
Further, the management server in connection to a user device is indicative of a general link to a particular technological environment.  MPEP 2106.05(h) states: 
requiring that the abstract idea of creating a contractual relationship that guarantees performance of a transaction (a) be performed using a computer that receives and sends information over a network, or (b) be limited to guaranteeing online transactions, because these limitations simply attempted to limit the use of the abstract idea to computer environments, buySAFE Inc. v. Google, Inc., 765 F.3d 1350, 1354, 112 USPQ2d 1093, 1095-96 (Fed. Cir. 2014).   

In the instant case, the abstract idea of meeting attendance management is linked to the particular technical environment of server connected user devices.
When viewing the data gathering in combination with the generic computer and general link to a particular technological environment does not add more than when viewing the elements individually.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In step 2B, the examiner must determine whether the claim adds a specific limitation other than what is well-understood, routine, conventional activity in the field - see MPEP 2106.05(d).   As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  Similarly, generally linking an abstract idea to a particular technological environment computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.  
Further, the obtaining of information is recited broadly in the claims.   MPEP 2106.05(d) states receiving or transmitting data over a network, e.g., using the Internet to gather data is conventional when claimed generically (see Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network)).  As such, the broadly claimed receipt of data is considered well-known and conventional as established by the MPEP and relevant case law.
Further, the obtaining of information through an API request is indicative of a general link to a particular technological environment which as explained above cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.   Further, the claimed means for obtaining information is well known and conventional.  This is evidenced by Felice para. 33 that teaches a computerized method performed by a computing system having one or more hardware computer processors and one or more non-transitory computer readable storage device storing software instructions executable by the computing system comprises accessing a score impact rule indicating one or more account types that impacts risk scores of users, identifying an API token associated with a secured third-party risk database, transmitting the API token and a request for risk data of a user to the third-party risk database.  Rosenthal para. 41 teaches The policies can optionally audit, monitor, dynamic mask, encrypt/decrypt, tokenize/detokenize, hide, redact, delay or block the sensitive-data-flows and high value transactions of end-users and/or external program interface (API calls) within the user request, data request, data response from the data source and user response returned to the end-user or application program interface call, as well as possibly on other programs—as specified by the policies.  Pingol para. 47 teaches Codebook information can be provided by manual entry, for example through user interface engine 102, programmatically through API calls to external data providers 202, by receiving data files through data store 200, or any other means.  Jarasius column 11 row 35-50 teaches for example, if the user is a company being analyzed, then the system may determine that user data is needed from a third-party data source that holds data associated with various different companies, including the company being analyzed. The system may obtain the user data for the company being analyzed from the third-party data source by using an API call, and then save that user data in an internal database. In some embodiments, the system may store the obtained user data within previously calculated data database 112, third-party data database 114, and/or user-provided data database 116.)  As established by the references provided, it is conventional to use an API to call information from other sources.  
As such, the combination of the additional elements do not provide an inventive concept.
Further Claims 3-6, 22, 24 further limit the mental processes and human activities recited in the parent claim, but fail to remedy the deficiencies of the parent claim as they do not impose any additional elements that amount to significantly more than the abstract idea itself.  The dependent claims remain directed to mental processes and method of organizing human activity.  Accordingly, the Examiner concludes that there are no meaningful limitations in claims 1, 3-6, 22, 24 that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself.
The analysis above applies to all statutory categories of invention.  The presentment of claim 1 otherwise styled as a method, computer program product or system, for example, would be subject to the same analysis.  As such, claims 8, 10-13, 23, 25, 15, 17-20 and 26 are also rejected.
	
Pertinent Art not relied upon in an rejection 

Fontenot - US 8943131 B2  - A method in a computer system for managing collaborations, the method comprising: receiving, by the computer system, a request for collaboration on a topic; identifying, by the computer system for a collaboration, a plurality of experts that have expertise in the topic, wherein at least two of the plurality of experts have a different one of a plurality of different threshold levels of a likelihood of participation in the collaboration, wherein the likelihood of participation in the collaboration is the percentage based estimation that the expert will participate in the collaboration based on a relative location of the expert to a collaboration site and whether the expert belongs to an organization hosting the collaboration, and wherein the plurality of experts are identified using a number of collections of information; setting the plurality of different threshold levels according to a level of expertise of the plurality of experts; and identifying, by the computer system, particular experts of the plurality of experts that have a respective particular likelihood of participation that exceeds one of the plurality of different threshold levels.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE D HATCHER whose telephone number is (571)270-5321. The examiner can normally be reached Monday-Friday 8-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571) 270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEIRDRE D HATCHER/Primary Examiner, Art Unit 3683